Citation Nr: 1127865	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-40 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for scars and lacerations on the palm, ring finger and middle finger of the left hand.


REPRESENTATION

Appellant represented by:	Peter J. Meadow, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to September 1974.

This matter is before the Board of Veterans' Appeals (Board) following a September 2010 decision of the Court of Appeals for Veterans Claims (Court) vacating and remanding the Board's prior January 2009 denial of the claim.  The matter was originally on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he is entitled to a compensable rating for scars and laceration residuals on his left hand because the scars are painful and cause constant burning, aching and sharp pain.  The Veteran also has indicated other manifestations of his left hand, to include weakened grip, difficulty grasping objects, and limited range of motion.

The Court, in a September 2010 decision, vacated the Board's prior January 2009 denial of the Veteran's increased rating claim and remanded the matter.  Specifically, the Board previously denied this claim despite the Veteran's statements of pain in light of medical evidence specifically finding no objective evidence of pain, tenderness or other abnormality of the scars on physical examination.  The Court, in rendering its decision, indicated that while the Veteran's statements were mentioned, the Board did not specifically address the weight and credibility afforded to the Veteran's statements versus the other evidence of record.  

The Board finds noteworthy that the claim is complicated because the Veteran is also service connected for osteoarthritis of the left hand, which is rated 10 percent disabling based on X-ray evidence of arthritis and some objective findings of limited motion in the left hand, to include left fingers.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  The Veteran is also diagnosed with carpal tunnel syndrome (CTS) of the bilateral hands, which is not service-connected.  The medical evidence of record attributes the Veteran's complaints of pain, limited motion and left hand weakness to left hand ailments that are unrelated to his scars.  Accordingly, within the January 2009 Board decision, the Board did not raise question or otherwise address the credibility of the Veteran's complaints because the Veteran's complaints were unrelated to the disability on appeal.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination in April 2010, over one year ago, where the examiner indicated there was absolutely no change in the severity of the Veteran's scars since the VA examination conducted in June 2007.

The last Supplemental Statement of the Case (SSOC) was issued in November 2008, so the agency of jurisdiction (AOJ) did not consider this recent VA examination or VA outpatient treatment records dated from 2009 to 2010.  

Ordinarily, the Board would not find this prejudicial because, as indicated above, the medical evidence does not indicate any change in the Veteran's scars since 2007, prior to the last AOJ adjudication.

In light of the Court decision, however, the Board finds a new VA examination is warranted to clarify whether any of the Veteran's complaints of weakened grip or constant burning, aching, and sharp pain of the left hand are attributable to the Veteran's service-connected left hand scars and lacerations versus his osteoarthritis, CTS or any other unrelated disorder.  The examiner should also clarify whether the Veteran's scars are objectively tender on examination.

The Board further notes the Veteran also notified the VA that he is in receipt of Social Security Administration (SSA) disability benefits as of May 2010.  It is unclear from the record whether his disability benefits are at all related to his left hand scars.  

The Court has held that, where VA has notice that the veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based. See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the circumstances presented here, the RO should request the Veteran's SSA opinion and medical records relied upon in conjunction with any opinion. 

The RO should also take this opportunity to obtain recent VA outpatient treatment records from February 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's application for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

2.  Obtain the Veteran's medical records from the VA medical system in Shreveport, Texas from February 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  After obtaining the above records, to the extent available, arrangements should be made to afford the Veteran an appropriate VA examination to determine the severity of his service-connected left hand scars and lacerations to the palm, ring finger and middle finger.  The claims file and treatment records must be made available to, and pertinent documents therein reviewed by, the examiner in connection with the examination, and it should so be indicated in the report.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.

The examiner should give detailed clinical findings of the symptomatology specifically attributable to the Veteran's left hand scars versus other unrelated disorders, such as osteoarthritis or carpal tunnel syndrome.  That is, the examiner should distinguish the manifestations of the service-connected disorder from those of any non-service connected disorder.  The examiner is also asked to render an opinion whether the scars are objectively tender or painful on examination.  

A complete rationale for any opinion given should be provided, without resorting to speculation, resolving any conflicting medical opinions rendered and specifically addressing what, if any, effects the disability has on the Veteran's daily activities.

4.  The RO should then readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

